In re Ducre, Izeal; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. B, No. 278595-1; to the Court of Appeal, First Circuit, No. 2003 KW 2877.
Granted in part; denied in part. Relator’s sentence for possession of cocaine with the intent to distribute is amended to delete the denial of parole eligibility on the first five years of the term. The version of *1055the statute in effect at the time of the commission of the crime, see R.S. 40:967(B)(1), 1993 La. Acts 969, did not deny parole eligibility, and neither R.S. 15:529.1(A)(l)(a) nor 15:529.1(G) gives the trial court any additional authority to place restrictions on the parole eligibility of a second offender. In all other respects, the application is denied.